Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1 – 20 are pending in the application. Claims 1 – 20 are rejected. 
Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 2 reads: "The system of claim 1, wherein the machine learning model is trained based on at a plurality of features comprising at least one of a price feature, a binary feature, a categorical feature, and a hierarchical feature." The examiner suggests that the applicant delete the word "at” so that the claim reads:  The system of claim 1, wherein the machine learning model is trained based on a plurality of features comprising at least one of a price feature, a binary feature, a categorical feature, and a hierarchical feature.   Appropriate correction is required.
Applicant is advised that should claim 18 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 1 recites: receive a request to update a value; determine a machine learning model to apply to the value based on the received request; determine whether the request is an anomaly; allow the update to the value if the request is determined not to be an anomaly; and deny the update to the value if the request is determined to be an anomaly. The claim therefore recites certain methods of organizing human activity, namely economic principles, such as mitigating risks and setting prices. 
This judicial exception is not integrated into a practical application because theand "determine a machine learning model to apply to the value" and "determine whether the request is an anomaly based on application of the machine learning model to the value".  In other words, the training of the machine learning model is outside the scope of the claim, and the previously trained model is merely being applied similarly to a non-technological model.  Contrast this with claims 7, 13-14 in which the machine learning model is actively claimed using specific rules.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as previously indicated the additional elements when taken individually and together as a whole are merely applied to the abstract idea. Thus, claim 1 is directed to an abstract idea and is therefore unpatentable. 
Claim 2 merely further narrows the abstract idea. As it does not contain any further additional elements, it is not integrated into a practical application and does not amount to 
Claim 3 recites an abstract idea because it further limits the abstract idea of certain methods of organizing human activity of claim 2 and furthermore it recites a mathematical equation or formula.  This judicial exception is not integrated into a practical application because there are no further additional elements For the same reason, the claim does not amount to significantly more than the judicial exception.  
Claim 4 merely further narrows the abstract idea recited in claim 1 without reciting any new additional elements. As it adds no further additional elements the abstract idea is not integrated into a practical application and for the same reasons the claim does not amount to significantly more than the abstract idea. It is therefore directed to an abstract idea and is unpatentable.  Examiner notes that, in contrast to claim 13, the active training of the model is not claimed, as claim 4 only requires training outside the scope of the claim.  However, if the machine learning model training were actively claimed as a function of a claimed system element (e.g. wherein the computing device is configured to train the machine learning model based on . . .) the claim would likely be statutory.
Claim 5 further narrows the abstract idea recited in claim 4. Claim 5 recites wherein at least a portion of the plurality of features are based on a log function of each respective feature of the plurality of features and a cost feature. Claim 5, therefore recites a mathematical concept or relationship. See, MPEP 2106.04(a)(2). As claim 5 recites no additional elements, the abstract idea is not integrated into a practical application and the claim does not amount to significantly more than the abstract idea. As such, it is unpatentable because it is directed to an abstract idea. 

Claim 9 recites “wherein denying the update to the value if the request is determined to be an anomaly comprises generating a block update signal identifying the update to the value is not to be allowed and transmitting the block update signal”. As with claim 1 the claim recites certain methods of organizing human activity as the claim recites economic principles to set prices and mitigate risks. The additional element, a pricing system, does not integrate the abstract idea into a practical application because it is merely a tool used to apply the abstract idea and for the same reason the claim does not amount to significantly more than the abstract idea. As it is directed to an abstract idea, it is therefore unpatentable.  
	Claim 10 recites wherein the computing device is configured to determine the request is the anomaly; determine an impact score for the anomaly based on at least one of an estimated profit loss and a forgone revenue; and determine a prioritization of the anomaly based on the determined impact score. Like claim 1, claim 10 recites an abstract idea, namely certain methods of organizing human activity by mitigating economic risk. As stated in the analysis of claim 1, the computing device is an additional element; however it does not integrate the abstract idea into a practical application because it is merely a generic computer used as a tool to perform the abstract idea. For the same reasons, it does not amount to significantly more than the abstract idea. It is therefore unpatentable as it is directed to an abstract idea.
As claim 11 is substantially similar to claim 1, claim 1 is representative of the same analysis of claim 11. For the same reasons as claim 1, claims 11 recites certain methods of organizing 
Claim 12 – Claim 12 merely further narrows the abstract idea of claim 11. As it does not contain any further additional elements, it is not integrated into a practical application and does not amount to significantly more than the abstract idea. It is therefore unpatentable as it is directed to an abstract idea.
Claim 15 recites “wherein denying the update to the value if the request is determined to be an anomaly comprises generating a block update signal identifying the update to the value is not to be allowed and transmitting the block update signal”. As with claims 1 and 11, claim 15 recites certain methods of organizing human activity as the claim recites economic principles to set prices and mitigate risks. The additional element, a pricing system, does not integrate the abstract idea into a practical application because it is merely a tool used to apply the abstract idea. It is therefore unpatentable as it is directed to an abstract idea.
Claim 16 recites determining the request is the anomaly; determining an impact score for the anomaly based on at least one of an estimated profit loss and a forgone revenue; and determining a prioritization of the anomaly based on the determined impact score. Like claim 11, claim 16 recites an abstract idea, namely certain methods of organizing human activity by mitigating economic risk. Claim 16 does not recite an additional element; therefore it does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. It is therefore unpatentable as it is directed to an abstract idea.

Claim 18 merely further narrows the abstract idea of claim 17. As it does not contain any further additional elements, it does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. Therefore, claim 18 is unpatentable as it is directed to an abstract idea. 
Claim 19 is a duplicate of claim 18 and therefore as stated above, merely further narrows the abstract idea of claim 17. As it does not contain any further additional elements, it does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. Therefore, claim 19 is unpatentable as it is directed to an abstract idea. 
Claim 20 recites wherein the computing device is configured to determine the request is the anomaly; determine an impact score for the anomaly based on at least one of an estimated profit loss and a forgone revenue; and determine a prioritization of the anomaly based on the determined impact score. Like claim 17, claim 20 recites an abstract idea, namely certain methods of organizing human activity by mitigating economic risk. As stated in the analysis of claims 1 and 17, the computing device and processor are additional elements; however they do not integrate the abstract idea into a practical application because it is merely a generic computer used as a tool to perform the abstract idea. For the same reasons, it does not amount to significantly more than the abstract idea. It is therefore unpatentable as it is directed to an abstract idea.
Eligible Subject Matter
As it relates to claims 7, 13, and 14, the examiner interprets the language “re-training the machine learning model with the stored anomaly data” and “training the machine learning model based on…a plurality of features comprising at least one of a price feature, binary feature, a categorical feature, and a hierarchical feature”  to constitute claim language reciting additional elements directed to an improvement to the functioning of a computer or other technology or technical field pursuant to MPEP 2106.05(a), which integrate the abstract idea into a practical application.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2,7,8,9,11,12, 14, 15,17,18,19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2017/0366568 (Narasimhan).
Claim 1 –Narasimhan discloses:
 A computing device (Fig. 1)
 Receive a request to update a value; (Fig 3 Element 304, para. 39 – The publication system provides to the client device, a user interface for revising the published web document…the user interface includes multiple fields that correspond to the multiple distinct elements of the published web document (text, images, and numerical values) that allow the user to modify each portion of the web document). 
Determine a machine learning model to apply to the value based on the received request; (Fig. 9 Element 930; para 83 – The refinement module uses the generated anomaly scores to build a decision tree for classification of future revisions. The refinement module also stores the decision tree as a training model, which is stored in the database.) 
Determine whether the request is an anomaly (para 86- the anomaly detection system determines whether the updated web document is anomalous) based on application of the machine learning model to the value; (para 86- based on the one or more anomaly scores)
Deny the update to the value if the request is determined to be an anomaly.  (Para 44- if the anomaly detection system determines that the updated web document is anomalous the anomaly detection system prevents publication of the updated web document) .
Allow the update to the value if the request is determined not to be an anomaly. (Para 43 If the anomaly detection system determines that the updated web document is not anomalous the anomaly detection system allows a publication of the updated web document and publishes the updated web document). 
Claim 2. Narasimhan discloses all of the elements of claim 1 (determining whether the request is an anomaly based on the application of the machine learning model to the value) Narasimhan also discloses:  
generating an anomaly score for the value (Fig. 5 Element 515; para 63 the numerical anomaly detector generates the numerical deviation score based no a comparison of the updated numerical value to an average of numerical values associated with the published web document. Para 34- numerical deviation scores may be considered anomaly scores ) and
 Determining whether the anomaly score is beyond a predetermined amount. (Para 33 – …numerical anomaly detector compares the numerical deviation score to a threshold numerical deviation score. If the numerical deviation score transgresses the threshold numerical deviation score, the numerical anomaly detector determines that an anomaly exists with respect to the modified numerical value.) 
Claim 7 –Narasimhan discloses the limitations of claim 1.  It also discloses:
 wherein the computing device is configured to store anomaly data identifying the anomaly to a database (para 83- the refinement model uses the generated anomaly scores to build a decision tree for classification of future revisions. The refinement model also stores the decision tree as a training model which is stored in the database) and
 retraining the machine learning model with the stored anomaly data.  Para 89 – the content publication platform further provides the results of the manual review to the refinement module for inclusion in the decision tree, and the refinement module in turn refines the training model)
Claim 8 –Narasimhan discloses the limitations of claim 1 and also discloses: wherein the value is at least one of a price and a cost of an item. (para 32- the web document may include a price for a product and the numerical anomaly detector may compare a modified price for the product to an average price for the product calculated from multiple listings for the product. )
Claim 9- Narasimhan discloses the limitations of claim 1 and wherein denying the update to the value if the request is determined to be the anomaly comprises:
Generating a block update signal identifying that the update to the value is not to be allowed; (para 45 in response to the anomaly detection system preventing publication of the updated web document the publication system generates a message to inform the user that the modifications to the web document will not be allowed and the updated web document will not be published due to the anomaly being detected.)
Transmitting the block update signal to a pricing system. (para 45 – the publication system transmits the message to the client device of the user. Para 20 – one or more users may be a person, a machine or other means of interacting with client device) The examiner interprets a machine or other means of interacting with client device to mean a pricing system. (See also Fig. 3 elements 320 and 322) 
Claim 11- See relevant rejection of claim 1. 
Claim 12- See relevant rejection of claim 2. 
Claim 14 – See relevant rejection of claim 7.
Claim 15 – See relevant rejection of claim 9.
Claim 17 – See relevant rejection of claim 1 and Narasimhan para 96 discussing showing computer readable media and para 93 disclosing the processor.
Claim 18 – See relevant rejection of claim 2 and Narasimhan para 96 discussing showing computer readable media and para 93 disclosing the processor.
 Claim 19 – See relevant rejection of claim 18. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2017/0366568 (Narasimhan) in view of US Patent 9,916,563 (Labanca). 
Claim 4- Narasimhan teaches the limitations of claim 1 (a method and system for detecting and preventing anomalous updates to a value). Narasimhan also teaches wherein the machine learning model is trained based on a price feature. (See, para 32, the numerical anomaly detector may compare a modified price for the product to an average price for the product; see, also Fig. 9 disclosing training model). Labanca also teaches the known technique of training a machine learning model based on a plurality of features including a price feature and a categorical feature:
The system of claim 1, wherein the machine learning model is trained based on at a plurality of features comprising at least one of a price feature, (Col. 15 lines 38-41 machine learning mechanism may learn that changes to prices associated with items that exceed a threshold, changes to discounts available for items that exceed a threshold, changes to taxes associated with items that exceed a threshold etc. generally result in rollback requests;) a binary feature, a categorical feature (Col 15 Lines 48-52 Characteristic may correspond to a particular agent, sales associate. Machine learning mechanism may learn that modifications associated with a particular agent generally result in rollback requests. Col 15 lines 26-28 Machine learning mechanism may learn that modifications made between 2:00am and 4:00am tend to be laden with errors…)and a hierarchical feature. 
One of ordinary skill in the art before the effective date of filing would have recognized that applying the known technique of Labanca would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Labanca to the teachings of Narasimhan would have yielded predictable results because the level of ordinary 
Claim 6 –Narasimhan teaches the limitations of claim 1. It does not teach; however, Labanca teaches wherein the machine learning model is an unsupervised machine learning model.( Col 11, lines 20-26 The data model may be trained using…unsupervised learning algorithms…)
One of ordinary skill in the art before the effective date of filing would have recognized that applying the known technique of Labanca would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the known technique of an unsupervised machine learning model of Labanca to the teachings of Narasimhan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such techniques of using an unsupervised machine learning model.  
Claim 13- See relevant rejection of claim 4. 
Claims  10, 16, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over  Narasimhan in view of US Patent No 7,574,382 (Hubert).
 Claim 10 –Narasimhan teaches the limitations of claim 1 and further teaches wherein the computing device is configured to determine the request is the anomaly (See Narasimhan Fig. 3, para 42).
Narasimhan does not teach, but Hubert teaches:
 the computing device is configured to determine an impact score for the anomaly; (Col 7 line 38- 52 A scoring algorithm is used to generate a respective score for each of the N selected catalog item). 
Based on at least one of an estimated profit loss and a forgone revenue; and (Col 7 lines 23 - 33 anomaly may be deemed to exist if and only if … actual quantity x recent price > $1000 ….) 
Determine a prioritization of the anomaly based on the determined impact score. (Col 7 line 38- 52 Scores in the range of 0 to 500 may be treated as normal, scores in the range of over 500 to 1000 may be treated as revealing a medium risk anomaly, and scores above 1000 may be treated as revealing a high risk anomaly.) 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to combine the teaching of a system to detect and prevent anomalous value updates of Narasimhan with determining an impact score, basing an anomaly on one of an estimated profit loss and a forgone revenue, and determining a prioritization of the anomaly based on the determined impact score of Hubert as determining an impact score improves the system by allowing the system “to evaluate the extent to which the associated user activity is anomalous” Hubert Col 7 lines 45-47; basing an anomaly on one of an estimated profit loss and a forgone revenue improves the system by allowing it to “filter out those items for which the potential monetary loss falls below a selected threshold.” Hubert Col 7 lines 31-32; and by determining a prioritization of the anomaly based on the determined impact score “the identities of the administrators that receive a given alert may be dependent upon the severity of the anomaly.” (Hubert col 8 line 12-13) 
Claim 16 –See relevant rejection of claim 10. 
Claim 20 – See relevant rejection of claim 10. See, Narasimhan para 96, which discloses the computer readable media and processor. 
Novel/Nonobvious Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim and are also rejected under 35 U.S.C. 101 as indicated above. A search of the prior art; however, indicates the claims may contain subject matter that is not disclosed in the prior art. 
As to claim 3, US Pub 2015/0161394 to Ferragut discloses generating an anomaly score derived from an area associated with a probability density function. Narasimhan discloses generating a numerical deviation score based on a difference between an updated numerical value and an average of numerical values. While these references disclose similar methods of generating an anomaly score, they do not disclose the specific equation recited in claim 3. 
As to claim 5, as discussed above Labanca discloses training a machine learning model based on a plurality of features.  A May 2018 article by Alvira Swalin discloses the widely known benefits of using log functions of features in training machine learning models. Various U.S. patent publications disclose various consideration of cost factors in training machine learning. For example, Hubert discloses focusing on erroneous updates to relatively high cost, low volume items since catalog errors associated with these items can be very costly (Hubert col 6 lines 4-7).  US Patent 7,302,410 to Venkatraman discusses a price optimization system which uses machine learning and receives cost related data such as average store labor rates, average distribution center labor rates, cost of capital, and other fixed cost data. (See, column 4). Venkatraman also discusses the benefits of using a log function. (See, column 21).  US Patent 7,818,797 to Fan discusses methods for cost sensitive modeling for anomalies, where a rule set is determined for a training set of data comprising a set of features having associated costs. US Patent Application Publication . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2007/0061174 to Phillips discloses specifying a hierarchy of margins by which to detect an anomaly based on the potential severity of a potential pricing error. US 2015/0161394 to Ferragut discusses generating an anomaly score with an area associated with a probability density function. US 7,302,410 to Venkatraman discloses detecting a pricing error by calculating a mean price for a product and determining whether a price is an outlier based on whether it is 3 STD from the mean price. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389.  The examiner can normally be reached on Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/L.L.Y./            Examiner, Art Unit 3628                                                                                                                                                                                            
/KEVIN H FLYNN/            Supervisory Patent Examiner, Art Unit 3628